          Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


  ARIANE ROWLAND and JAMIE
  SCHULZE,                                       CV 20-59-BLG-SPW

                        Plaintiffs,
                                                ORDER PROVIDING FOR
  vs.                                           JURISDICTIONAL
                                                DISCOVERY
  WATCHTOWER BIBLE AND
  TRACT SOCIETY OF NEW
  YORK, INC., and WATCHTOWER
  BIBLE AND TRACT SOCIETY OF
  PENNSYLVANIA, INC.,

                       Defendants.


        Before the Court is Defendant Watchtower Bible and Tract Society of

Pennsylvania, Inc.' s (" WTPA") motion to dismiss for lack of personal jurisdiction.

(Doc. 9.) For the following reasons, the Court reserves ruling on the motion to

provide the parties an opportunity to conduct jurisdictional discovery.

        A district court's decision to permit jurisdictional discovery is a matter of

discretion. Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). "Discovery

may be appropriately granted where pertinent facts bearing on the question of

jurisdiction are controverted or where a more satisfactory showing of the facts is
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 2 of 7
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 3 of 7
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 4 of 7
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 5 of 7
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 6 of 7
Case 1:20-cv-00059-SPW Document 24 Filed 08/18/20 Page 7 of 7
